Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
This action is issued in response to amendment filed 3/24/2021.
Claims 1-9 were directly or/and indirectly amended. No Claims were added and non were canceled.
	Claims 1-9 are pending.
Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 
Applicant argues the applied art fail to disclose assigning a first label of a positive example to a documents that is ranked at a rank higher than a predetermined rank; assigning a second label of a negative example to a document that is ranked at the predetermined rank or lower.
Examiner disagrees. Lu disclose as shown in Fig. 1, step 170, and step 165, wherein the number of stars corresponds to the ranking and wherein the 5 stars corresponds to the higher rank, and 1 star is the lower on the list or not even listed as further described in Para. 0048.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Lu hereinafter) US Patent Application publication No. 20070106659 filed March 17, 2006 and published May 10, 2007.


extracting an item commonly included in documents of events regarding a specific target (Fig. 1, a query is made of documents using the word “U2”, the term “U2” is the target, Lu), wherein each of the documents includes a common phenomenon, a common cause, and items regarding the specific target (Fig. 1, the documents are web pages 130-165, the information corresponds to common phenomenon, the topic corresponds to common cause such as bands named “U2” and a spy plane named “U2”, and the English word “U2”corresponds to target, Lu); 
ranking the documents based on an appearance frequency of the extracted item (Fig. 1, the list of search results ranked by relevance corresponds to ranking, as further described in the abstract, Lu); 
assigning a first label of a positive example to a document that is ranked at a rank higher than a predetermined rank (Fig. 1, step 170, wherein the 5 Stars are the predetermined rank, and step 168 which is the 5 stars corresponds to higher rank, as further described in Para. 0048, Lu);
assigning a second label of a negative example to a document that is ranked at the predetermined rank or lower (Fig. 1, step 165, wherein 2 stars is lower than the 5 stars which corresponds to the predetermined rank, as further described in Para. 0048, Lu);
assigning a label of a positive example or a negative example to each of the documents based on a result of the ranking (Fig. 1, stars assigned by user indicate a positive example or negative example, five stars would be a positive while zero would be negative example, Lu); and 
learning a model (Fig. 5, “machine learning server” contains coding for the machine learning model corresponds to learning model, Lu) for determining whether a specific document 
In addition Claim 7 recites;
a memory; and a processor coupled to the memory and the processor (Fig. 5, step 520, Para. 0079, Lu).
Regarding Claims 2, 5and 8, Lu discloses a non-transitory computer-readable recording medium, the process further comprising: 
extracting the item commonly included in the documents from among items narrowed by weighting in accordance with an appearance frequency of each item in each of the documents (Para. 0077, wherein the extracted data are scored using equation corresponds to narrowing by score which corresponds to weight, Lu).
Regarding Claim, 3, Lu discloses a non-transitory computer-readable recording medium, the process further comprising: 
automatically assigning the first label and the second label (Fig. 1, stars assigned by the system which corresponds to automatically, since the results presented to the user with the ranking indicates a positive example which corresponds to first label or negative example which corresponds to second label, five stars would be a positive while zero would be negative example, Para. 0048, Lu).  

Regarding Claim 9, Lu discloses a learning apparatus wherein the processor is further configured to: 
assign the label of a negative example to a document that is ranked at a predetermined rank or lower (Fig. 1, wherein the number of stars corresponds to lower or higher ranking, Lu).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 16, 2021